Order, so far as appealed from by the defendants, unanimously affirmed, and, so far as appealed from by the plaintiffs, unanimously reversed, with twenty dollars costs and disbursements to the plaintiffs, and the motion for summary judgment in favor of defendants dismissing the second cause of action denied, on the ground that the exculpatory clause in defendants’ lease with Henry Glass & Company is not sufficient to excuse defendant landlord for its own acts of negligence. (Kessler v. Amonta, 253 N. Y. 453.) Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.